 In the Matter ofSTERLING ELECTRIC MOTORS,INC.andINTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,LOCAL No. 83Case No. C-415.-Decided July 9, 1938ElectricMotor Manufacturing Industry-Interference,Restraint,and Co-ercion-Company-Dominated Union:domination and interference with forma-tion and administration;support;discrimination in favor of,in credit forwage increase,in endorsement,and in recognition as representative of em-ployees ; disestablished,as agency for collectivebargaining-Discrimination:,discharge;charges of,not sustained.Mr. David Persinger,for the Board.LawlerdFelixbyMr. Jack V. HardyandMr. Leonard Horwin,of Los Angeles, Calif., for the respondent.Mr. Allan H. Lind,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Interna-tionalBrotherhood of ElectricalWorkers, Local No. 83, hereincalled the I. B. E. W., the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Twenty-firstRegion (Los Angles, California), issued and duly served its com-plaint and notice of hearing thereon dated September 11, 1937,against the Sterling Electric Motors, Inc., herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaningof Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance (1) that the respondent had dis-charged Grier Asher on or about May 26, 1937, and C. C. Sum-mers on or about May 19, 1937, and had since refused to reinstatesaid individuals, for the reason that they had joined and assistedthe I. B. E. W. and had engaged in concerted activities with otheremployees for the purpose of collective bargaining and other mutualaid and protection; (2) that the respondent had dominated and in-8 N. L. R. B., No. 21.173 174NATIONAL LABOR RELATIONS BOARDterfered with the formation and administration of a labor organiza-tion, known as the Sterling Electric Motors, Inc., Employees As-sociation, herein called the Association, and had contributed supportto said organization; and (3) that the respondent had warned andurged its employees not to join or assist the I. B. E. W.On Sep-tember 23, 1937, the respondent filed an answer to the complaint anddenied, all the material allegations therein.Pursuant to notice, a hearing was held in Los Angeles, Califor-ina, on October 18, 19, and 20, 1937, before Clifford O'Brien, theTrial Examiner duly designated by the Board. The Board andthe respondent were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At the commencement of the hearing counsel for the respondentfiled a motion to dismiss the proceedings on jurisdictional grounds.The Trial Examiner denied the motion.At the conclusion of thehearing counsel for the respondent moved to dismiss the proceed-ings on the grounds that the Board was without jurisdiction andthat the evidence did not sustain the allegations of the complaint.Ruling on this motion was reserved by the Trial Examiner and inhis Intermediate Report he denied the motion to dismiss on juris-dictional grounds and denied in part the motion to dismiss on thegrounds that the evidence did not sustain the allegations of thecomplaint.During the hearing, counsel for the Board moved todismiss the allegations of the complaint concerning the alleged dis-criminatory discharge of Grier Asher, without prejudice to Asher'sright to renew such charges.This motion was granted by the TrialExaminer.During the course of the hearing other rulings weremade by the Trial Examiner on motions and on objections to theadmission of the evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On January 20, 1938, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in unfair laborpractices within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the Act, and recommending that the Boardissue a cease and desist order and require the respondent to take cer-tain specified affirmative action.Exceptions to the IntermediateReport were thereafter- filed by the respondent.On May 5, 1938,the Board granted the respondent and the I. B. E. W. the right toapply for oral argument or to file briefs within ten (10) days fromthe receipt of the notification.On June 25, 1938, the respondentfiled a brief with the Board in support of its objections to theIntermediate Report. DECISIONS AND ORDERS175The Board has duly considered the exceptions to the IntermediateReport and the brief filed by the respondent, and except as herein-after set forth, finds them without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation maintaining its officeand manufacturing plant in Los Angeles, California. It is engagedin the manufacture, sale, and distribution of electric motors.Theprincipal raw materials used by the respondent consist of steel,bearings, washers, mica, asbestos, and iron, nearly all of which aremanufactured outside of the State of California.During the periodfrom January 1 to October 1, 1937, the respondent purchased$160,547.96 worth of raw materials, 30 per cent of which were pur-chased from sources outside the State of California, and 70 percent from jobbers within the State of California.During the sameperiod the respondent sold electric motors valued at $426,877.95, 65per cent of which were sold within the State of California, while35.per cent were sold and shipped outside the State of California.H. THE ORGANIZATIONS INVOLVEDThe International Brotherhood of Electrical Workers, Local No.83, is a labor organization, affiliated with the American Federationof Labor, and has jurisdiction over all electrical workers in the LosAngeles area except those engaged in work on power lines or in themoving picture studios.The Sterling Electric Motors, Inc., Employees Association is anunaffiliated labor organization admitting to membership employeesof the respondent, exclusive of supervisors and clerical help.III.THEUNFAIR LABOR PRACTICESA. BackgroundOn or about April 12, 1937, the I. B. E. W. began organizationalactivities among the respondent's employees.On April 15 the firstmeeting of the I. B. E. W. was held, which was attended by ap-proximately 15 or 20 employees of the respondent. Subsequentmeetings were held once a week thereafter.Beginning May 3, and continuing twice a week until May 27, G. E.Ellicott andW. A. Kelly, organizers of the I. B. E. W., endeavoredto communicate with the respondent's general manager, Earl Men-denhall, by telephone.The organizers intended to discuss ques-O 176NATIONAL LABOR RELATIONS BOARDtions of wages, hours, and recognition of the I. B. E. W. with therespondent, if a meeting could be arranged.Each time they wereinformed that Mendenhall was not available.On numerous occa-sions the organizers left their telephone number with the secretaryat the respondent's office and requested a return call, but no suchcallwas ever made.Mendenhall admitted that he had heard thatthe I. B. E. W. was attempting to communicate with him duringthis time and that he was aware of the I. B. E. W.'s activity amongthe respondent's employees.During this same period, May 1 to 27, the I. B. E. W. continueditscampaign among the respondent's employees.Handbills an-nouncing meetings to be held by the I. B. E. W. were distributedamong the employees and the organizational effort was activelypressed.On or about May 26, Grier Asher, a union member, wasdischarged.This discharge convinced the I. B. E. W. organizersthat the respondent 'was actively opposing their organizational ef-forts and thereupon they filed charges with the Board's RegionalDirector alleging that the respondent had violated the Act.TheBoard's Regional Director arranged for a conference between theI.B. E. W. representatives and the respondent. It is significant tonote that the respondent would not meet with the I. B. E. W._ untilsuch a meeting was arranged by the Board's Regional Director.Atthismeeting Kelly, I. B. E. W. organizer, claimed to represent 90per cent of the respondent's employees, and asked for recognitionof the I. B. E. W. as bargaining agent.Mendenhall evaded therequest and turned the conversation to the incorporation of unions.Mendenhall admitted that he may have talked about the incorpora-tion of unions but denied that any question of recognition arose.B. Summers' dischargeC. C. Summers, who the complaint alleges was discriminatorilydischarged on or about May 19, 1937, began working for the re-spondent in September 1935.He worked steadily except for 3months in 1936 when he obtained work elsewhere.He returned towork for the respondent as a connector in the assembly departmentand continued in that capacity until his employment ended. It wasstipulated between counsel for the Board and counsel for the respond-ent that Summers was a competent worker.When he started work-ing for the respondent he was paid 50 cents an hour and when hefinished he was making 76 cents to 77 cents an hour.Prior to his discharge Summers joined the I. B. E. W. and becameactive in its organization.He was appointed to various com-mittees of the I. B. E. W. at its first meeting. Summers had in-D DECISIONS AND ORDERS177vited Penn, his foreman, to a union meeting and Penn had attendedseveral but did not join.This invitation clearly indicates that Pennknew of Summers' activities.Summers testified that 6 weeks priorto the termination of his employment Penn told him that he hadbeen ordered to get rid of all "union agitators" and that he (Sum-mers) just about got fired for that reason. Since Penn denied mak-ing such a statement and since, if made, Summers admitted that thestatement was made facetiously, we do not attach any significanceto it in relation to Summers' alleged discharge.Penn agreed that Summers was a competent employee but statedthat he had continuously complained about his wages being too low.Penn was able to obtain raises for Summers on several occasions andhad done so in response to his requests.When Penn was made fore-man of the winders and connectors in the plant several months be-fore Summers' alleged discharge, he conceived a plan whereby theemployees in both classifications, all of whom were on a piece-workbasis,would receive an increase in pay and make approximately 80cents an hour.Together with Earl Mendenhall, the manager, andHarder, the superintendent, he consulted with a committee of theolder employees, who were in the winders department, regarding theproposed increases.Penn's final plan was approved by the com-mittee and the management early in May 1937, and was to be putinto effect on June 1, 1937.Prior to the proposed increase Summers had been making from 76cents to 77 cents an hour, as a connector, while the winders weremaking but from 65 cents to 70 cents an hour. Although it re-quired more experience to be a winder than a connector, Summersfelt that he was doing more work than the winders and, conse-quently, that the differential between his earnings and theirs wasjustified.Since under the proposed plan Summers' wages and thewinders' wages were to be increased to 80 cents an hour, Summers'increase was but 3 or 4 cents an hour while some of the winders ob-tained a 15-cent an hour increase. Summers felt that this adjust-ment was unfair and made his dissatisfaction known to Penn.Pennattempted to placate Summers by asking for an additional increasefor him, but Mendenhall refused the request.When Penn reportedthis refusal to Summers, Summers remained dissatisfied and voicedhis objections.On the morning of May 19, after Summers had againobjected to the adjustment, Penn suggested that Summers take a fewdays off to see if he could obtain a better position elsewhere, andthat if he could not, then to return to work for the respondent.Summers agreed to this suggestion. Summers does-not deny thatwhen he left the respondent's employ on the morning of the 19thhe did not consider himself discharged. 178NATIONAL LABOR RELATIONS BOARDSummers testified that on May 21, his brother-in-law, who alsoworked for the respondent, obtained Summers' check for him cover-ing the pay period from May 1 to 15. It was not until May 22, ac-cording to Summers, that he returned to the plant at noon to "pickup" his brother-in-law.Summers testified that when he arrivedon May 22 he was called over by Penn, and asked whether he wantedhis check (covering the pay period from May 15 to 19) "now"; thathe asked whether it was already made out; that Penn replied that itwas and obtained it for him almost immediately; that he construedthis action as a discharge and made no further statement to Penn atthat time.Penn sharply disagreed with Summers' version of his return tothe plant.He testified that Summers must have returned on themorning of May 20 ; that Summers was still dissatisfied with hiswage increase;' that in reply to his question whether he wanted toreturn to work, Summers said, "I am definitely not satisfied. Iguess that will be it"; that construing this to be a refusal, he tookSummers service report to Harder, the plant superintendent, andtold him that Summers had quit because he was dissatisfied with therate of pay ; that Harder filled out the service application on theback and gave as the reason for Summers' leaving, "Resigned, dis-satisfied with rate"; that he then took the service report to the of-fice where he had Summers' check made out which he gave to him.Harder, the plant superintendent, corroborated the testimony ofPenn.While the record is clear that Summers left on the morning of the19th, it is not clear as to when he returned. Summers and Pennagreed that Summers was away for several days after he left onMay 19, but the service record and Summers' check are dated May20.Summers' social security card, which he filled out himself, isalso dated May 20.However, he explained that he had filled outthis card several days after the termination of his employment andthat as a result he had probably made a mistake in noting the dateon the card.The Trial Examiner found that Summers had returned on May 22and not on May 20 as the testimony of Penn and Harder indicated.For this reason, coupled with Penn and Harder's demeanor on thestand, the Trial Examiner found that the respondent had dischargedSummers on May 20 because of his union activity and informed himof his discharge when he returned on May 22.While we attach great weight to theTrial Examiner's judgmentregarding the credibility of the witnesses whom he had an oppor-tunity to observe directly, we do not attach the same significance tothe discrepancy in the dates.The record shows thatPenn was not DECISIONS AND ORDERS179positive in his testimony as to the exact dates when these events tookplace.Furthermore, the record discloses that the wrong yearly cal-endar was used as a basis for the examination of this witness on thedates in question.While this mistake may not have been materialin fixing the sequence of events, it undoubtedly did confuse the wit-ness.For that reason, together with the other evidence concerningthe events surrounding the severance of Summers' employment, wedo not consider that the discrepancy in dates is a material factor.At some later date Penn spoke with Summers again and said thatliewould like to see him come back to work. Summers also talkedwith Harder about being rehired but still made some objections tothe changed rate of pay.Harder told Summers he should not havequit.To this Summers replied, "We all make mistakes." Summersadmitted that he conversed with Harder about the rates but said heonly acquiesced in the statement that he had quit because he did notwant to argue with his prospective employer.While the case is not free from doubt, in our opinion the weightof the evidence does not sustain the allegation that Summers' unionactivity was the cause of the termination of his employment.Ac-cordingly, we find that Summers was not discharged for his unionactivities or affiliation and we shall therefore dismiss the allegationsof the complaint in this respect.C. Domination and support of the AssociationAfter the campaign of the I. B. E. W. had been in progress formore than a month, a so-called "company union"' was organized inthe respondent's plant.Charles Beuter, an employee, conceived theidea of a company union after reading that the Act had been de-clared constitutional by the Supreme Court of the United States.Upon his return from a vacation, on or about May 17, 1937, Beuterproceeded to carry out his plan to organize such a union.He talkedover the plan with Reuben Manes, a machinist in the plant, and com-mencing about May 20 or 21, circulated a petition among the em-ployees which stated :We the undersigned, Employees of the Sterling Electric Mo-tors, have formed,a company union, and ask the company tohave its representatives meet with the committee men of saidunion.At the company's convenience for the purpose of de-bating the recognization of employees union.Also for collectivebargaining, and such things as may at future time arise,Signed1So called in its originatingpetition.See BoardExhibit No. 4.117213-39-vol. 8-13 180NATIONAL LABOR RELATIONS BOARDBy June 1 Beuter had,obtained the signatures of 49 of the 70employees in the plant to this petition.There is some evidence show-ing that he obtained these signatures on company time.However,there is no evidence showing that the respondent permitted this solici-tation.The petition was not signed by any employee in the windersdepartment and the winders were not represented on the committeewhich was formed.On or about June 2 Beuter tendered the peti-tion to Harder, the plant superintendent, who took it and promisedto see that it was given to the management.Meanwhile, a com-mittee had been formed, composed of Clyde Broadway, AntoneWarner, and Beuter.They were appointed from the three depart-ments in the plant, excluding the winders department.There issome conflict in the evidence as to how they were appointed.Broad-way was suggested by the men in his department after no otheremployee in the department seemed to want to act on the committee.Warner was appointed by Beuter to act on the committee. It is clearthat no election of the committeemen was held. Just prior to themeeting with the management, the committeemen assembled in themen's toilet and agreed to confine their demands to a request forrecognition.On or about June 6 the committee met with the management.Atthemeeting,Mendenhall, Harder, and Carl Johnson, president ofrespondent, represented the management.Sometime during themeeting, the management recognized the committee as the represen-tative of its employees.Mendenhall granted the committee recog-nition after seeing that their petition was signed by approximately75 per cent of the men in the departments represented.The respondent's attitude toward the committee and the I. B. F. W.is clearly revealed by the statements made to the committee duringthe meeting.Broadway testified 2 that Mendenhall said in the courseof the discussion, "For the past 6 weeks I haven't been able to callmy life my own because of this union problem."Mendenhall de-nied this statement but Beuter, another committeeman present, at-tempted to explain it by saying that Broadway had misinterpretedit.According to Beuter, Mendenhall's statement did not refer torecent events but referred to something which had happened in thepast.Johnson, the respondent's president, said during the meeting,"We will probably have trouble with outside unions, but go aheadwith this-I mean, the office will have the trouble, not you men."Johnson admitted making such a statement or words to that effect.2 Broadway was called by the Board's counsel as a witness.Although his examinationrevealed that he was obviously a reluctant witness, he testified that he had been bribed byBurkhardt to testify for the I. B. E. W.While we shall not pass upon the bribery charge,which is collateral to the issues herein, in arriving at our decision we have disregardedBurkhardt's testimony and we have relied only upon that portion of Broadway's testimonywhich has been corroborated by other witnesses or circumstances. DECISIONSAND ORDERS181After the committee received Johnson's authorization to "go ahead"with the inside organization despite anticipated trouble with "out-side" unions,Mendenhall unequivocally expressed his preferenceregarding the form the employees' organization should assume bysaying, "I like this company union idea. It is a splendid way forthe men and the office to get together in their understandings."Thisstatement or its equivalent was admitted by Mendenhall.After the committee had received the approval of the managementand recognition it proceeded to take steps toward formal organiza-tion of the Association.A hall was procured and the first meetingof the employees was scheduled to be held on June 25, 1937.Beforeany formal steps were actually taken by the committee the respond-ent posted a notice on June 14, signed by Harder, the plant super-intendent.This notice read as follows :To all employees on hourly and piece-work basis :The proposition of the forty (40) hour week and time anda half for overtime,which was submitted to the company by thecommittee representing your organization,has been duly con-sidered by the management and passed upon favorably .. .The company at this time desires to express its admiration forthe commendable method and manner which the employees choseto bring about an amicable solution of their problems and alsohope that your organization will be a means of a better under-standing of the problems of both the company and its employees.They also express their willingness to deal with its employees inthe future as it has in the past whenever a question arises pertain-ing to remuneration, hours, conditions, etc.The "Round Table" has always been and always will be con-sidered the best place to gather around and arbitrate questionswhich might be received from different angles.While the company does not want to be quoted as saying thatthey can always concur on everything that might be proposed,they feel with the right attitude and cooperation on the part ofall concerned they can and will be willing at all times to meetyour committeeand iron out all questions to a satisfactoryconclusionsThe notice continues by referring to matters not material to theissues.Although seemingly innocuous in itself, the notice becomes mean-ingful when considered in conjunction with the testimony concerningthe* events at the meeting between the respondent and the committeeon June 6.The only testimony referring to this notice is given by8 Italics supplied.0 182NATIONAL LABOR RELATIONS BOARDHarder, who explained that the notice was posted as a result of themeeting with the committee on or about June 6.However, in thetestimony of the other participants in the meeting, there is no evi-dence showing that the committee ever suggested or discussed theproposition of the 40-hour week and time and a half for overtime.In fact, the testimony establishes the contrary.The committee mem-bers testified that they went into the conference with but one demandinmind, namely, to ask for recognition.Their testimony as towhat actually happened at the meeting shows that they adhered tothis intention.Beuter testified that the committee presented the peti-tion to the management, that there was some discussion of the "hardtimes" the company had in its inception, some discussion of a unioncharter, and that in conclusion the company recognized the com-mittee.Nothing in Beuter's testimony can be interpreted to showthat the committee suggested a 40-hour week and time and a halffor overtime.Beuter further testified that he had never asked foran increase in wages for any employees in the plant until September13, 1937.Antone Warner, a member of the committee, testified asfollows :Q. What was discussed at that meeting? (referring to the June6meeting.)A. The petition was presented to them. There was nothingmore discussed about the association, with the exception of recog-nition and collective bargaining . . .Q. Anything else discussed in that meeting?A. No, not in regards to the Association.Broadway testified as follows on the point:Q.What was discussed at that time, if anything, relative toany wage scales or any changes in the operation of the plant?A. There was nothing.Mendenhall adds nothing to the testimony which would lead usto believe that the committee suggested a 40-hour week and timeand a half for overtime.Johnson, the president of the respondent, testified as follows :Q.Were there any demands made upon the company at thattime, other than for recognition?A. No. I remember distinctly asking the committee whetherthere was anything they wished to discuss or take up with usat-that particular date when they brought the petition in. . . .They said no; that they would arrange another meeting laterafter they really had something to talk about.0 DECISIONS AND ORDERS183Mendenhall testified that no further meeting was held with anycommittee of the Association until September 13, 1937.The full significance of the notice of June 14 is now apparent.Having determined upon a new wage and hour policy advantageousto the employees,the respondent deliberately created the impressionthat the policy was the result of bona fide collective bargaining be-tween representatives of the Association and representatives of themanagement.The entire content of the notice establishes that themisleading"credit" to the Association was not accidental.The lan-guage of the notice lauds the employees for the method they chose tobring about an "amicable solution of their problems."Moreover,the tone of the notice,especially when contrasted with the respond-ent's known attitude toward the I. B. E. W.,indicated to the em-ployees, in no unmistakable manner, the respondent's preference inlabor organizations.On June 25 the Association had its first meeting.About 30 or35 employees attended,officers were elected, a grievance committeeappointed,and it was determined that meetings would be held oncea month.It was not until about September 13 that the grievancecommittee met with the management.At this meeting the com-mittee presented demands for lockers,for a raise in wages for ap-prentices,and for several individual wage increases.These demandswere granted by the management after but little discussion.We shall briefly analyze the respondent's course of conduct, asrevealedby the record,with respect to the organization of its em-ployees.During the latter part of April and the early part of May1937,the respondent's employees were joining the I. B. E. W.FromMay 3 to May 26, the respondent ignored all the I.B. E. W.'s bi-weekly efforts to arrange a meeting.When a meeting was arrangedon May 27,through the intervention of the Board's agent,the re-spondent completely disregarded the I.B. E. W.'s claim to repre-sent 90 per cent of its employees.While theevidence does notestablish that the respondent directly initiated the inside organiza-tional movement among its employees,it is plain that the respondent'shostility to the I. B. E. W. propelled the employees into an alternativeform of organization acceptable to the respondent.Upon the ap-pearance of the employee committee,the respondent openly recog-nized and adopted the projected inside organization and proceededto further its interests among the employees by word and action.Thus,the respondent authorized the committee to proceed with aninside organization at the June 6 meeting.The respondent alsoexpressly stated its preference for the inside organization at thismeeting and finally gratuitously posted the notice of June 14 attrib- 184NATIONAL LABOR RELATIONS BOARDuting the concessions therein to the collective bargaining efforts ofthe committee.Through the impetus furnished, in part, by the re-spondent, the formal organization of the Association was thereaftercompleted.Under these circumstances, we find that the respondenthas dominated and interfered with the formation and administrationof the Association and has contributed support to it and has therebyinterfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with their operations describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. TIIE REMEDYSince we have found that respondent has dominated and interferedin the formation of the Association and has contributed supportthereto we shall order the respondent to cease and desist therefromand we shall also order the respondent to disestablish the Associationas a representative of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, hours,or other conditions of employment.Upon the basis of the foregoingfindings of fact and upon the entire record in the proceeding, theBoard makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Electrical Workers, Local No. 83,and Sterling Electric Motors, Inc., Employees Association are labororganizations, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and ad-ministration of the Association, and by contributing support thereto,the respondent has engaged in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has and is engaged in unfair labor practices within themeaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act. DECISIONS AND ORDERS1855.By the termination of the employment of C. C. Summers therespondent has not engaged in an unfair labor practice within themeaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders the.respond-ent, Sterling Electric Motors Company, Inc., Los Angeles, Califor-nia, and its agents, successors,.and assigns, shall :1.Cease and desist :(a)From dominating or interfering with the administration ofSterling Electric Motors, Inc., Employees Association or with theformation or administration of any other labor organization of itsemployees, and from contributing support to said organization orto any other labor organization of its employees;(b)From recognizing Sterling Electric Motors, Inc., EmployeesAssociation as representative of any.of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Sterling Electric Motors,Inc.,Employees Association as a representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, and completely disestablishsaid Association as such representative;(b) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of thirty (30) con-secutivedays, stating (1) that the respondent will cease anddesist as aforesaid; (2) that the respondent withdraws and will re-frain from all recognition of the aforesaid Association as a repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, 186NATIONAL LABOR RELATIONS BOARDhours of employment, or other conditions of employment, and thatsaid Association is disestablished as such representative;(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.And it is further ordered that the complaint, in so far as it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act by the discharge of C. C.Summers, be, and it hereby is, dismissed.